282 S.W.3d 396 (2009)
James HENDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69468.
Missouri Court of Appeals, Western District.
April 7, 2009.
*397 Ruth Sanders, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J., and THOMAS H. NEWTON, C.J.

ORDER
PER CURIAM:
Mr. James Henderson appeals the motion court's judgment after an evidentiary denying his Rule 29.15 motion for post-conviction relief.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).